UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

WILMINGTON DIVISION
IN RE:
WAYNE BAILEY, INC. CASE NO. 18-00284-5-SWH
CHAPTER 11
DEBTOR.

 

JOHN C. BIRCHER, III, PLAN
TRUSTEE FOR WAYNE BAILEY,
INC. and WAYNE BAILEY, INC.,
Plaintiffs,
vs. ADV. PRO. NO. 19-00056-5-SWH
GREAM TRUCKING, INC.,

Defendant.

 

 

AFFIDAVIT OF SERVICE

 

The undersigned, JOSEPH Z. FROST, being duly sworn, deposes and says:

1. He is an attorney with Stubbs & Perdue, P.A., whose address is 9208 Falls of
Neuse Road, Suite 201, Raleigh, North Carolina, and is counsel of record for Plaintiffs JOHN
C. BIRCHER, III, PLAN TRUSTEE FOR WAYNE BAILEY, INC. and WAYNE BAILEY,
INC. (collectively, “Plaintiffs”), in the above-captioned adversary proceeding.

2. Plaintiffs, on April 22, 2019, filed a Complaint [D.E. 1] against GREAM
TRUCKING, INC. (“Defendant”) and on the same date the United States Bankruptcy Court
for the Eastern District of North Carolina (the “Bankruptcy Court”) issued a Summons in an
Adversary Proceeding [D.E. 2] (the “Summons’”).

3. On April 22, 2019, a copy of the Summons, along with a file-stamped copy of
the Complaint, were deposited in an envelope and entrusted to Federal Express, for overnight

mailing properly addressed as follows:
Gream Trucking, Inc.

Attn: Anthony Barone, Registered Agent
944 South Roberts Road, Suite 204
Palos Hills, Hlinois 60465

FedEx Tracking No. 7750 2867 6023
4,

The aforesaid envelope, containing the Summons and a file-stamped copy of

the Complaint was, in fact, received by Defendant on April 25, 2019, as evidenced by the

FedEx Proof of Delivery, a copy of which is attached hereto, and incorporated herein by
reference.

Executed this, the 30th day of April, 2019.

JOSEPH Z. FROSTR_NOSB/No. 44387

ifrost@stubbsperdue.com

STUBBS & PERDUE, P.A.

9208 Falls of Neuse Road, Suite 201
Raleigh, North Carolina 27615
T: (919) 870-6258

F: (919) 870-6259

Sworn to and scribed before me this, the
day of Aprfly 2019.

(fd)

Notary Public for the’ State of North Carolina

Printed Name: (otttant f Ludi

My Commission Expires: {| 4 (ZS

pty STAMP/SEAL
Janne Ct,
SRO AE
Gi 14
‘ue <
Fed

April 30,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 775028676023.

 

Delivery Information:

Status: Delivered Delivered to: Receptionist/Front Desk
Signed for by: S.LYNN Delivery location: 9944 S ROBERTS RD

PALOS HILLS, IL 60465
Service type: FedEx Express Saver Delivery date: Apr 25, 2019 13:25
Special Handling: Deliver Weekday

Adult Signature Required

SL.

 

Shipping Information:

 

Tracking number: 775028676023 Ship date: Apr 22, 2019
Weight: 0.5 Ibs/0.2 kg

Recipient: Shipper:

co Anthony Barone, Registered Agent Stubbs Perdue PA

Gream Trucking, Inc. 9208 Falls of Neuse Road

9944 S ROBERTS RD Suite 201

STE 204 RALEIGH, NC 27615 US

PALOS HILLS, IL 60465 US

Reference Wayne Bailey .01

Thank you for choosing FedEx.
